Citation Nr: 1706489	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  10-24 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Genn, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to July 1975. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2005, the Board granted service connection for posttraumatic stress disorder (PTSD), effective April 27, 2005. In June 2011, the Board denied the Veteran's increased rating claim for PTSD and remanded the claim for TDIU for further development. In a January 2014 remand, the Board referred an increased rating claim for PTSD as an October 2011 VA examination raised the possibility that the Veteran's service-connected PTSD was more severe. The Board remanded the Veteran's claim for TDIU as it was intertwined with the referred increased rating claim for PTSD and referred the issue of TDIU to the Director of Compensation and Pension for consideration of extraschedular TDIU under 38 C.F.R. § 4.16(b), which the Director of Compensation and Pension denied.

In October 2014, the Board remanded the issue of TDIU, as the issue of entitlement to an increased rating for PTSD had not been adjudicated, and to provide the Veteran with another VA examination and opinion with respect to his claim for TDIU. In this regard, the RO was informed that the issue of entitlement to TDIU was intertwined with the referred issue of entitlement to an increased disability rating for PTSD. The Board requested that the RO adjudicate the increased rating issue prior to readjudicating the TDIU claim on appeal. As the Board previously determined that the TDIU claim was inextricably intertwined with the increased rating claim for PTSD, in March 2015, the Board again remanded the TDIU claim on appeal pending the adjudication of the inextricably intertwined claim. In June 2016, the RO issued a rating decision continuing the Veteran's PTSD disability as 50 percent disabling. Thereafter, the RO issued a Supplemental Statement of the Case (SSOC) denying TDIU. 

Additional evidence has been added to the claims file by the RO. However, this information is not relevant to the claim on appeal or has already been considered in a previous adjudicatory action. Review of the record indicates substantial compliance with the Board's March 2015 remand.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's service-connected disability precludes him from securing or following substantially gainful employment consistent with his education and industrial background.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to a service-connected disability (TDIU) have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran was notified in an April 2008 letter and a February 2016 letter regarding the type of evidence necessary to establish his claim for increased compensation for his service-connected disability and TDIU claims. The Veteran was notified of what evidence and information was already in the RO's possession, what additional evidence and information was needed from the Veteran, what evidence VA was responsible for obtaining, and what information VA would assist in obtaining on the Veteran's behalf.

Regarding VA's duty to assist in the development of the Veteran's TDIU claim, VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records and correspondence, statements of the Veteran, and secured examinations in furtherance of the Veteran's claim. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Relevant VA examinations and opinions were obtained in January 2006, October 2011, July 2014, November 2014, and May 2016. 38 C.F.R. § 3.159(c)(4). 

The Board finds that the VA examinations and opinions obtained are collectively adequate, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions and rationale based on consideration of the claims file and the full history of the Veteran's medical claims. Therefore, the Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met. 38 C.F.R. § 3.159(c)(4). 

The Board has considered the statements and reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence for which VA has a duty to obtain with respect to the Veteran's claim. The Board finds that all relevant facts have properly and sufficiently been developed in this appeal and that no further development is required to comply with the duty to assist. Essentially, all available evidence that could substantiate the claim has been obtained.


II. Legal Criteria and Analysis

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. If there is only one such disability, this disability shall be ratable at 60 percent or more and, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a). Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340. In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Total disability will be considered to exist when there is any impairment of mind or body present that is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person. 38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b). Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a). The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16(b).

Board decisions must be based on the entire record, with consideration of all the evidence. 38 U.S.C.A. § 7104. In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994). The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant. Timberlake v. Gober, 14 Vet. App. 122 (2000). The Board must review the entire record, but it does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the claimant is afforded the benefit of the doubt.

The Veteran contends that he is unemployable due to service-connected posttraumatic stress disorder (PTSD). VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016); VAOPGCPREC 75-91; 57 Fed. Reg. 2317(1992).

The Veteran is currently service-connected for PTSD, rated as 50 percent disabling. As he is not service-connected for any other disability, his combined evaluation for compensation is 50 percent. Consequently, as a matter of law, the Veteran does not satisfy the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) as he has only one service-connected disability and this service-connected disability is not rated at 60 percent or more. 38 C.F.R. § 4.16(a). However, extraschedular TDIU may be granted where the schedular criteria under 38 C.F.R. § 4.16(a) are not met but the Veteran contends that he is unemployable because of his service-connected disability. In this case, the Veteran does not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a), and the evidence does not establish that he is unemployable solely due to his service-connected disability.

The central inquiry in a claim for TDIU is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad, 5 Vet. App. at 529. The Veteran's service-connected disability, employment history and current employment status, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16(b).

Procedurally, the Director of Compensation and Pension denied TDIU on an extraschedular basis in stating that the Veteran did not meet the schedular basis criteria for TDIU and the evidence did not show that the Veteran was unemployable solely due to service-connected disabilities, to include his PTSD.

The Veteran reported on his January 2013 formal TDIU claim that he last worked full-time in 2000 as a clerk at Hurlburt Field Air Force Base and that he worked for at least 13 years, ending in 1989, as an aviation crew chief. He completed at least two years of college education and earned up to $57,000 in one year. He also indicated that severe PTSD is the service-connected disability that currently prevents him from securing or following any substantially gainful occupation.

The Board finds that the Veteran may be unemployable, but his unemployability is the result of the combined effects of his service-connected disability and his nonservice-connected conditions, rather than solely due to service-connected PTSD. VA treatment records show that the Veteran has received treatment for numerous nonservice-connected conditions before and during the claims period, including tuberculosis, streptococcus, staphylococcus auricularis, degenerative disk disease of the lumbar spine claimed as Pott's disease, a stroke, a right foot navicular fracture, mild degenerative joint disease of the left hip, and an unspecified neurocognitive disorder.

In April 1999, the Veteran's private psychiatrist, Dr. G.S., noted that the Veteran received psychotropic medications, individual psychotherapy, and numerous in-patient psychiatric treatments since 1992, and has not recovered the ability to maintain gainful employment with or without help from the federal government. In March 2000 and September 2000, Dr. G.S. opined that the PTSD symptoms wax and wane with external stressors, including the effects of other non-service connected disabilities, and all symptoms taken together, cause clinically significant distress and impairment in social, occupational, and other areas of functioning.

A January 2006 VA examiner opined that the Veteran met the criteria for PTSD with secondary depressive and anxiety disorder, such that the Veteran was unable to maintain stable employment at that time, had difficulty adapting to stressful situations, and had problems with impulse control and irritability. In June 2009, the Veteran's private psychiatrist, Dr. G.S., again opined that the Veteran has severe social and occupational impairments. An April 2010 VA general assessment for PTSD states that the Veteran retired in 2000 because of his back problems and concludes that there is not total occupational and social impairment due to PTSD.

An October 2011 VA examination states that the Veteran has not been gainfully employed since 1989 due to overall poor health, including subsequently acquired tuberculosis and streptococcus. As such, the examiner opined that the Veteran's combined health symptoms are considered permanent and, therefore, the Veteran is not capable of gainful employment due to mental health restrictions. Further, the claims file contains a January 2013 note from Dr. G.S. that states that the Veteran suffers from severe social and occupational impairments that render him unemployable.

A July 2014 VA examination notes that the Veteran was an airplane mechanic for more than 25 years and retired in 2004 because he "went on worker's compensation for my back and tuberculosis." Furthermore, this examination acknowledges that the Veteran has clinically significant distress or impairment in occupational and social settings due to mild or transient symptoms that decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or the symptoms are controlled by medications. Notably, a November 2014 VA examination opines that the Veteran suffers from occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood, but that the Veteran's PTSD accounts for only mild occupational and social impairment due to the mild symptoms of occasional hypervigilance and insomnia. The Veteran's other neurocognitive disorder is primarily responsible for the more severe impairments because, as opined, the Veteran's memory appeared to be impaired to the point of rendering him unemployable and the PTSD does not, in and of itself without considering age and other conditions, result in a marked interference with employment or make the Veteran unable to secure or follow substantially gainful employment.

A May 2016 VA examination reveals a diagnosis of PTSD and an unspecified neurocognitive disorder, differentiates between the symptoms of each, and opines that, "no symptoms are checked in the current exam because, according to the review of available records, the clinical interview in the current exam, and psychological test results, there is no reliable indication that the symptoms of mental disorder the claimant currently experiences cause clinically significant social and occupational impairment." This examination also notes that the Veteran retired from work in 2004 and retired after 38 years as an airplane mechanic, "because it was time - I got tuberculosis, and they told me I couldn't do it no more."

According to competent examination opinions, the Veteran's PTSD is not, by itself, of sufficient severity to render him unemployable. The Veteran clearly has severe ailments that, collectively, may render him unemployable. However, an October 2011 VA examiner and a November 2014 VA examiner specifically found that the degree and extent of the Veteran's PTSD, alone, did not preclude gainful employment, but that employment was affected by the combined effects or overarching effects of the Veteran's other non-service connected disabilities. This rationale is bolstered by the Veteran's own acknowledgements that he retired due to tuberculosis and back problems.

Amongst other symptoms, the Veteran manifests symptoms of irritability, anxiety, hypervigilance, lack of memory, and chronic sleep impairment due to PTSD, but has remained independent in his activities of daily living and, according to the Veteran, gets along pretty well with people he knows outside of his family, including church members. The Veteran reported that he regularly attends church, visits his mother nearby twice per week, and does his own grocery shopping, housecleaning, and yard work.

The Veteran's private psychiatrist provided a medical opinion in support of TDIU in January 2013, stating that the Veteran was unable to obtain gainful employment due to his psychiatric conditions. This opinion was not accompanied by any rationale providing a basis for the finding of unemployability. Additionally, as noted above, the October 2011 VA and the November 2014 VA examiners found that the Veteran's PTSD did not interfere, by itself, with his occupational functioning. Their examination reports contained full and detailed discussions of the Veteran's symptoms, lay reports, and objective findings, and are entitled to significant probative value.

The Board may not consider the Veteran's age or the effect of his nonservice-connected disabilities in the determination of whether he warrants TDIU. 38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). In light of the severity of his numerous nonservice-connected disabilities and the competent evidence demonstrating he is able to function and communicate well despite his service-connected PTSD, the Board finds that he is not unemployable solely due to the combined effects of his service-connected disability. This is not to say that the Veteran's service-connected PTSD does not impact his ability to work, but any such impact does not render him unemployable under an extraschedular TDIU basis. The preponderance of the evidence is against a finding that the Veteran's service-connected disability precludes him from securing or following substantially gainful employment consistent with his occupational background. Therefore, the benefit-of-the-doubt rule is inapplicable and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 4.15, 4.16, 3.340, 3.341.


ORDER

Entitlement to a TDIU is denied.


____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


